TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00598-CV




                                     In the Matter of J. A. M.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. J-22866, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In April 2004, J.A.M. filed his notice of appeal from the trial court’s February 2004

order adjudicating him delinquent and placing him on probation. In May, appellant’s trial counsel

withdrew from the case and a new attorney was appointed to represent him. In January 2005, this

Court notified appellant that his brief was overdue. In February, appellate counsel responded that

appellant had absconded after being placed on probation and that, after a hearing, the trial court

“ruled that due to [appellant’s] absconder status, he was not entitled to a court appointed attorney.”

Counsel said that at the hearing, she “was withdrawn from the case.” Appellate counsel also stated

that she had not heard from appellant or his family since. In March, a trial court clerk informed this

Court that appellant had been rearrested for probation violations in mid-February and that a hearing

was set for March 23. In May, this Court again contacted appellate counsel, asking if appellant

intended to pursue the appeal. Counsel responded, informing this Court that appellant had an
upcoming court date in late June and was being represented by the Juvenile Public Defender’s

Office. Counsel suggested that dismissal of this appeal might be appropriate.

               Because it was unclear whether appellant wished to continue his appeal or even

understood that the appeal was pending, we abated the case in July 2005 and remanded it to the trial

court to determine whether appellant wished to pursue the appeal. This Court has since been notified

that appellant and his mother do not wish to pursue the appeal. We therefore dismiss the appeal in

accordance with appellant’s wishes.




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: September 2, 2005




                                                 2